Case 1:17-cr-OOl43-SPW Document 63 Filed 02/27/19 Page 1 of 12

BRYAN T. DAKE FILED
Assistant U.S. Attorney FEB 27 2[]19
ERIC E. NELSON

Special Assistant U.S. Attorney §§g‘éi%rsmgmlar:;

Bmings Division

U.S. Attorney’s Off'lce

J ames F. Battin Courthouse

2601 Second Avenue North, Suite 3200
Billiogs, MT 59101

Phone: 406-657-6101

Fax: 406-657-6058

Email: Bryan.Dake@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

IN THE UNITED STATES I)ISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 17 -143-BLG-SPW
Plaintiff, PLEA AGREEMENT
(Rule 11(c)(1) (A) and (B) Federal
vs. Rules of Criminal Procedure)
MARK HURST,
Defendant.

 

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United
States of America, represented by Bryan T. Dake and Eric E. Nelson, and the
defendant, Mark Hurst, and the defendant’$ attorney, Brad Arndorfer, have agreed

upon the following:

f@éc,z¢//‘j
AUSA DEF A Y Date Page 1

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 2 of 12

1. Scope: This plea agreement is between the United States Attorney’s
Office for the District of Montana and the defendant lt does not bind any other
federal, state, or local prosecuting, administrative, or regulatory authority, or the
United States Probation Office.

2. Charges: The defendant agrees to plead guilty to the sole count of
the superseding information charging Clean Air Act - Negligent Endangerment, in
violation of 42 U.S.C. § 7413(c)(4) and 18 U.S.C. § 2. This offense carries a
maximum punishment of one year imprisonment, a $100,000 fine, one year of
supervised release, and a $25 special assessment

At the time of sentencing, if the Court accepts this plea agreement, the
United States will move to dismiss the indictment

3. Nature of the Agreement: The parties agree that this plea agreement
will be governed Rule ll (c) (1) (A) and (B), F ederal Rules of Criminal Procedure.
The defendant acknowledges that the agreement Will be fulfilled provided the
United States: a) moves to dismiss, and the Court agrees to dismiss, the indictment
and does not pursue other charges against the defendant; and b) makes the
recommendations provided below. The defendant understands that if the
agreement is accepted by the Court, and the indictment is dismissed, there will not
be an automatic right to withdraw the plea even if the Court does not accept or

follow the recommendations made by the United States.

fill/la
AUSA DEF A TY Date PageZ

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 3 of 12

4. Admission of Guilt: The defendant will plead guilty because the
defendant is guilty of the charge contained in the superseding information ln
pleading guilty, the defendant acknowledges the following -

First, that the defendant is a person, either an individual or corporation;

Second, that the defendant negligently;

Third, released into the ambient airl;

Fourth, a hazardous air pollutant or any extremely hazardous substancez;

Fifth, and at the time of the release, the defendant thereby negligently; and

Sixth, placed another person in imminent danger of death or serious bodily
injury.

5. Waiver of Rights by Plea:

(a) The government has a right to use against the defendant, in a
prosecution for perjury or false statement, any statement given under oath during
the plea colloquy.

(b) The defendant has the right to plead not guilty or to persist in a

plea of not guilty.

 

' “Ambient air” means that portion of the atmosphere not completely enclosed in a
building or structure.

2 A hazardous air pollutant or extremely hazardous substance is one that is listed
pursuant to 42 U.S.C. § 7412 or 42 U.S.C. § 11002(3.)(2) respectively 42 U.S.C.
§ 7413(c)(4). The Natural Gas Condensate in this case contained hexane and
xyiene, both listed hazardous air pollutants under 42 U.S.C. § 7412(b)(l).

t/ faa/la
AUSA DEP ATTY Date Page3

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 4 of 12

(c) The defendant has the right to a jury trial unless, by Written
waiver, the defendant consents to a non-jury trial. The United States must also
consent and the Court must approve a non~jury trial.

(d) The defendant has the right to be represented by counsel and, if
necessary, have the Court appoint counsel at trial and at every other stage of these
proceedings

(e) lf the trial is a jury trial, the jury would be composed of 12
laypersons selected at random. The defendant and the defendant’s attorney would
have a say in who the jurors would be by removing prospective jurors for cause
where actual bias or other disqualification is shown, or without cause by exercising
peremptory challenges The jury would have to agree unanimously before it could
return a verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent and that it could not convict unless, after hearing
all the evidence, it was persuaded of the defendant’s guilt beyond a reasonable
doubt

(f) lf the trial is held by the judge without a jury, the judge would
find the facts and determine, after hearing all of the evidence, Whether or not the
judge was persuaded of the defendant’s guilt beyond a reasonable doubt

(g) At a trial, Whether by a jury or a judge, the United States Would

be required to present its witnesses and other evidence against the defendant The

§ ~ Mz//?
AUSA DEF A Date Page4

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 5 of 12

defendant would be able to confront those government witnesses and the
defendant’s attorney would be able to cross-examine them. ln turn, the defendant
could present witnesses and other evidence. If the witnesses for the defendant
would not appear voluntarily, their appearance could be mandated through the
subpoena power of the Court

(h) At a trial, there is a privilege against self-incrimination so that
the defendant could decline to testify and no inference of guilt could be drawn
from the refusal to testify. Or the defendant could exercise the choice to testify.

(i) lf convicted, and within 14 days of the entry of the Judgment
and Commitment, the defendant would have the right to appeal the conviction to
the Ninth Circuit Court of Appeals for review to determine if any errors were made
that would entitle the defendant to reversal of the conviction

(j) The defendant has a right to have the district court conduct the
change of plea hearing required by Rule ll, Federal Rules of Criminal Procedure.
By execution of this agreement the defendant waives that right and agrees to hold
that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.
Magistrate Judge, if necessary.

(k) lf convicted in this matter, a defendant who is not a citizen of
the United States may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.

TH_ way

AUSA DEF A Y Date Page5

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 6 of 12

The defendant understands that by pleading guilty pursuant to this
agreement the defendant is Waiving all of the rights set forth in this paragraph
The defendant’s attorney has explained those rights and the consequences of
waiving those rights.

6. Recommendations: The United States will recommend at sentencing
that the defendant’s offense level be decreased by two levels for acceptance of
responsibility, pursuant to USSG §3El .l(a), unless the defendant is found to have
obstructed justice prior to sentencing, pursuant to USSG §3C1.l, or acted in any
way inconsistent with acceptance of responsibility The United States will move
for an additional one-level reduction, pursuant to USSG §3El .l(b), if appropriate
under the Guidelines.

The parties agree that the defendant shall be responsible for a fine to the
United States totaling $5,000.

The parties reserve the right to make any other arguments at the time of
sentencing The defendant understands that the Court is not bound by these
recommendations

7. Agreement as to Restitution: In exchange for the considerations
granted the defendant by this agreement the defendant agrees to an entry of a

restitution order that includes restitution to two collateral victims of the crime, that

1/_ lé_z///‘?
AUSA DEF A Y Date Page6

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 7 of 12

is, John Doe 1 and John Doe 2, in amounts to be determined at or before
sentencing 18 U.S.C. § 3663A(a)(3).

8. Sentencing Guidelines: Although advisory, the parties agree that the
U.S. Sentencing Guidelines must be applied, and a calculation determined, as part
of the protocol of sentencing to determine what sentence will be reasonable

9. Waiver of Appeal of the Sentence - Conditional: The defendant
understands that the law provides a right to appeal and collaterally attack the
sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255. The
prosecution has a comparable right of appeal. 18 U.S.C. § 3742(b). By this
agreement the defendant waives the right to appeal or collaterally attack any aspect
of the sentence, including conditions of probation or supervised release, if the
sentence imposed is within or below the guideline range calculated by the Court,
regardless of whether the defendant agrees with that range. This waiver includes
challenges to the constitutionality of any statute of conviction and arguments that
the admitted conduct does not fall within any statute of conviction. This waiver
does not prohibit the right to pursue a collateral challenge alleging ineffective
assistance of counsel. The United States waives its right to appeal any aspect of
the sentence if the sentence imposed is within or above the guideline range

calculated by the Court

~__ u»at_ Lrll@/

AUSA DEF A Y Date Page7

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 8 of 12

10. Waiver of Appeal of the Sentence - 5k motion: The defendant
understands that the law provides a right to appeal and collaterally attack the
sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255.
Under appropriate circumstances, the United States may move, but has not made
any commitment as part of this agreement to move, for a reduction of sentence
pursuant to USSG §5Kl.l to reward the defendant for any substantial assistance
provided before sentencing lf such a motion is made and the Court accepts the
plea agreement the defendant waives all right to appeal or collaterally attack any
aspect of the sentence, including conditions of probation or supervised release.
This waiver includes challenges to the constitutionality of any statute of conviction
and arguments that the admitted conduct does not fall within any statute of
conviction This waiver does not prohibit the right to pursue an action alleging
ineffective assistance of counsel.

The United States emphasizes, and the defendant again acknowledges, that
no such motion is bargained for in this agreement No commitment to make such a
motion has been made as part of the plea agreement and the defendant has been
made specifically aware that Department of Justice policy does not authorize any
individual prosecutor to file such a motion or make such a commitment without

express written approval of the U.S. Attorney or a Cornmittee of other prosecutors

§ M ;§?;6414//‘/
AUSA DEF A Date Page8

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 9 of 12

designated and empowered by the U.S. Attorney to approve such a motion.
USAM 9-27.400.

ll. Waiver and Dismissal of Appeal of the Sentence _ Rule 35 motion:
The defendant understands that the law provides a right to appeal and collaterally
attack the sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241,
2255. Under appropriate circumstances, the United States may move, but has not
made any commitment as part of this agreement to move, for a reduction of
sentence pursuant to Rule 35, Federal Rules of Criminal Procedure, to reward the
defendant for any substantial assistance the defendant provides after sentencing lf
such a motion is made, and granted by the Court the defendant agrees to waive
any appeal or collateral attack of the sentence and judgment imposed, and dismiss
any pending appeal of the judgment and sentence previously taken. This waiver
includes challenges to the constitutionality of any statute of conviction and
arguments that the admitted conduct does not fall within any statute of conviction
This waiver does not prohibit the right to pursue an action alleging ineffective
assistance of counsel.

The United States emphasizes, and the defendant again acknowledges, that
no such motion is bargained for in this agreement No commitment to make such a
motion has been made as part of the plea agreement and the defendant has been

made specifically aware that Department of Justice policy does not authorize any

§`_\M j‘€_w rel

AUSA DEF A Y Date Page9

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 10 of 12

individual prosecutor to make such a commitment without express written
approval of the U.S. Attorney, or a Committee of other prosecutors designated and
empowered by the U.S. Attorney to approve such a motion. USAM 9-27.400.

12. Voluntary Plea: The defendant and the defendant’s attorney
acknowledge that no threats, promises, or representations have been made to
induce the defendant to plead guilty, and that this agreement is freely and
voluntarily endorsed by the parties.

13. Detention/Release After Plea: The United States agrees that it will
not move for detention, but will defer to the discretion of the Court the decision as
to whether the defendant meets the conditions of 18 U.S.C. § 3143(a)(1) or (2), and
whether the defendant has clearly shown exceptional reasons why detention is not
appropriate 18 U.S.C. § 3145(c). The United States is obligated to advise the
Court of the appropriate legal standards that relate to the defendant’s eligibility for
post-conviction release. The defendant acknowledges that obligation and
understands that advising the Court as to the law and facts is not an abrogation of
its agreement not to request remand.

14. Disclosure of Financial Information: The defendant authorizes the
U.S. Probation Office to release to the Financial Litigation Unit of the U.S.
Attomey’s Office all documents and financial information provided by the

defendant to the U.S. Probation Office and any information obtained by the U.S.

. 74 /"1
AU A DEF Y Date Page 10

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 11 of 12

Probation Office about the defendant through its investigation The defendant

further agrees to fully complete a financial statement in the form prescribed by the

U.S. Attorney’s Office, provide financial documents as requested, and submit to a

debtor’s exam if deemed appropriate by the U.S. Attorney’s Office, in order to

evaluate the defendant’s ability to satisfy any financial obligation imposed by the

Court The defendant consents to being immediately placed on the Treasury Offset

Program to help meet the defendant’s obligation to pay restitution and/or a fine.
15. Breach: lf the defendant breaches the terms of this agreement or

commits any new criminal offenses between signing this agreement and

sentencing, the U.S. Attorney’s Office is relieved of its obligations under this

agreement but the defendant may not withdraw the guilty plea.

///

///

///

///

///

///

///

///

AUSA DEF A Y Date Pag@ 11

Case 1:17-cr-00143-SPW Document 63 Filed 02/27/19 Page 12 of 12

16. Entire Agreement: Any statements or representations made by the
United States, the defendant or defense counsel prior to the full execution of this
plea agreement are superseded by this plea agreement No promises or
representations have been made by the United States except as set forth in writing
in this plea agreement This plea agreement constitutes the entire agreement
between the parties. Any term or condition which is not expressly stated as part of
this plea agreement is not to be considered part of the agreement

KURT G. ALME

United States e
/`/` j

BRYAN\T./t);rxa
Assistant U. S. Attorney

Date: lQ-",Q'/'j {1

/

MARK HURST _ ,
Defendant

Date: FG">Z///"/

‘§AD ARND§FE”R /
Defense Co nsel v
Date: g Z,?;LZ/ §

 

ehasz
AUSA DEF A Y Date Page 12

